Title: Introductory Note: From Philip Schuyler, [17 July 1800]
From: 
To: 


This letter contains the first explicit reference to the Grange, Hamilton’s country home in upper Manhattan. Hamilton may have begun to plan this “retreat,” as he called it, as early as 1798, when he wrote to his wife Elizabeth of a “sweet prospect” which he had formed. The name he gave to his country estate was the same as that of his family’s ancestral home in Ayrshire, Scotland, and of his uncle James Lytton’s plantation in St. Croix.
The land on which Hamilton built the Grange is located between the present-day Edgecombe Avenue and Hamilton Place, and it extends from 140th Street to 147th Street. Hamilton obtained this land through three separate purchases. On August 2, 1800, he bought for the price of $4,000 a rectangular lot containing fifteen acres from Jacob Schieffelin, a pharmacist, and his wife Hannah. This plot, which lay between two main thoroughfares, Bloomingdale Road and Kingsbridge Road, was on a slight rise overlooking both the Hudson River and the Harlem Valley. On September 27, 1800, Hamilton paid Dr. Samuel Bradhurst $750 for three acres which adjoined the northern boundary of Hamilton’s first purchase. On January 14, 1803, Hamilton obtained from Bradhurst an additional seventeen acres adjacent to the first Bradhurst purchase. This land was not paid for until after Hamilton’s death. On April 11, 1805, John B. Church, John Laurance, and Matthew Clarkson, the trustees to whom Hamilton had conveyed the Grange shortly before his duel with Aaron Burr, paid Bradhurst $3,648.56. The entire estate consisted of thirty-five acres, including a farmhouse, a barn, and several outbuildings.
To design the Grange, Hamilton hired John McComb, Jr., a New York City architect and builder, who also designed New York City Hall and Castle Garden on the Battery. McComb first renovated the old farmhouse, which was located on the northwestern corner of the Schieffelin purchase and which Hamilton and his family used until the Grange was built. It is not clear when the Grange was completed, but in June, 1801, McComb submitted a “Proposal for finishing General Hamiltons Country House.” Hamilton’s earliest correspondence written at the Grange is dated August, 1802, and he first mentions entertaining friends at the estate in September, 1802.
Although Hamilton’s accounts for the Grange are not complete, those records that have survived indicate that he spent at least $16,000 on the Grange during his life and that he owed an additional $3,500 to Bradhurst at the time of his death for the purchase he had made in early 1803. Hamilton paid $2,830.70 to McComb and approximately $8,500 to Ezra Weeks, a New York builder who constructed the house. With the remaining $11,000 Hamilton paid for building materials, workmen’s wages, furnishings, and garden supplies. On July 1, 1804, shortly before his death, Hamilton estimated that his “establishment in the Country at Haerlem” was worth approximately $25,000.
The Grange was a two-story, square building faced with white clapboards. On its two sides were verandas or piazzas, and four chimneys were at the points of a quadrangle within the structure. The basement contained a kitchen, family dining room, ironing room, and storeroom. The first floor was entered by a hall which had a staircase to its left and a library to its right and which opened into two octagonal rooms, one of which was the parlor and the other the dining room. Behind these rooms were two guest rooms. The third floor consisted of a family living room and three bedrooms.
On April 26, 1804, James Kent, a judge of the New York Supreme Court, described his visit to the Grange in the following letter to his wife, Elizabeth: “I went out with General Hamilton on Saturday, the 21st, and stayed till Sunday evening. There was a furious and dreadful storm on Saturday night. It blew almost a hurricane. His house stands high and was much exposed, and I am certain that in the second story, where I slept, it rocked like a cradle. He never appeared before so friendly and amiable. I was alone, and he treated me with a minute attention that I did not suppose he knew how to bestow. His manners were also very delicate and chaste. His daughter, who is nineteen years old, has a very uncommon simplicity and modesty of deportment, and he appeared in his domestic state the plain, modest, and affectionate father and husband.”
In neither size nor architecture was the Grange comparable to the famous plantation mansions occupied by some of Hamilton’s contemporaries among southern slaveholders and politicians. In the words of one of Hamilton’s grandsons, the Grange “was never an architectural triumph, although it is a type of the comfortable house of the period.” And this was not surprising, for Hamilton remained a city dweller until the day he died, and the Grange was essentially a “retreat” and a hobby rather than the center around which his entire life revolved.
